Citation Nr: 0823263	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-32 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for right shoulder bursitis with clavicle fracture.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
February 2005.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky.  The veteran's case comes from the VA 
Regional Office in Lincoln, Nebraska (RO).  This case was 
remanded by the Board in February 2008 for additional 
development.


FINDING OF FACT

The medical evidence of record shows that the veteran's right 
shoulder disability is manifested by pain, weakness, 
fatigability, and limitation of motion to, at most, 140 
degrees of forward flexion and 120 degrees of abduction.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for right shoulder bursitis with clavicle fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.69, 4.71a, Diagnostic Codes 5201, 5203 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in December 2004 satisfied the duty to notify provisions.  
Additional letters were also provided to the veteran in 
September 2005 and February 2008, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA examinations 
were provided to the veteran in connection with his claim.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.

While the veteran was not provided with a letter notifying 
him of the criteria that must be satisfied for entitlement to 
an increased evaluation, the full text of the relevant 
diagnostic codes was provided to the veteran in a September 
2005 statement of the case and a March 2008 supplemental 
statement of the case.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Accordingly, the Board finds that the 
veteran was supplied with information sufficient for a 
reasonable person to understand what was needed.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's claim, because the appeal of 
this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for right shoulder bursitis with clavicle fracture.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, 
evidence contemporaneous with the claim and the initial 
rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

Service connection for right shoulder bursitis with clavicle 
fracture was granted by a May 2005 rating decision and a 10 
percent evaluation was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5203, effective February 17, 2005.  In 
the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2007).  The hyphenated diagnostic code in this case 
indicates that an unlisted musculoskeletal disorder, under 
Diagnostic Code 5299, was the service-connected disorder, and 
impairment of the clavicle or scapula, under Diagnostic Code 
5203, was a residual condition.  See Id. (unlisted 
disabilities requiring rating by analogy will be coded by the 
numbers of the most closely related body part and "99").  
Subsequently, a March 2008 rating decision increased the 
evaluation to 20 percent, effective February 17, 2005.

In a January 2005 VA pre-discharge physical examination 
report, the veteran complained of right shoulder bursitis and 
fractured clavicle residuals.  He reported pain during the 
winter and bursitis at a level of 6 on a scale from 1 to 10 
with overhead work and heavy lifting.  The veteran described 
it as a stabbing pain, but reported that it did not bother 
him when he slept on his right shoulder.  The report noted 
that the veteran was right-handed.  On physical examination, 
there was right shoulder tenderness in the acromioclavicular 
joint with pain in the joint when reaching over the head and 
behind the back.  There was also very mild tenderness under 
the right deltoid muscle.  On range of motion testing, the 
veteran's right shoulder was limited in motion by pain in all 
ranges except external rotation.  The diagnosis was chronic 
right shoulder pain with a history of bursitis and clavicular 
fracture.

A March 2008 VA joints examination report stated that the 
veteran's claims file had been reviewed.  The veteran 
reported no change in his pain or disability level.  He 
reported that he could not lift his arm above his head more 
than 10 times in a row.  The veteran stated that he took 
anti-inflammatory medications, and could not lift any object 
over 15 pounds with his right arm without experiencing 
extreme fatigue.  On physical examination, the veteran's 
upper body had no distinct asymmetries in bony structure, 
muscle tone, or muscle bulk.  There was no atrophy or skin 
changes.  There was a mild and discreet amount of tenderness 
to palpation over the lateral border of the acromion and 
minimal tenderness to palpation over the acromioclavicular 
joint, which was not accentuated with crossed-arm adduction.

On range of motion testing, the veteran had forward flexion 
to 160 degrees with pain at 140 degrees, with limitation at 
the same level after 10 repetitions; abduction to 145 degrees 
with pain, fatigability, and weakness at 130 to 120 degrees, 
with additional deltoid musculature weakness after 10 
repetitions; external rotation to 80 degrees with pain at 70 
degrees, with limitation at the same level after 10 
repetitions; and internal rotation to 45 degrees with pain 
and after 10 repetitions.  No neurovascular abnormalities 
were noted.  On x-ray examination, there were no glenohumeral 
or acromioclavicular osteoarthritic changes.  There was 
evidence of a previous distal third clavicle fracture with 
smooth callus without evidence of impingement.  No other bony 
abnormality was seen.  The examiner opined that

the veteran likely experiences minimal 
functional impairment such as weakness, 
excess fatigability, lack of 
coordination, or pain due to repeated use 
and/or flare-ups.  Specifically, it is 
the opinion of this examiner that the 
[veteran's] subjective complaints do not 
completely correlate with objective 
findings, either imaging studies or 
clinical examination.

The evidence of record shows that the veteran is right-
handed.  Therefore, for rating purposes, his right shoulder 
is considered his major or dominant extremity.  See 38 C.F.R. 
§ 4.69.  The veteran's right shoulder disability is currently 
rated under Diagnostic Code 5203, which provides for a 20 
percent evaluation for impairment of the major clavicle or 
scapula with dislocation or nonunion with loose movement.  A 
20 percent evaluation is the highest evaluation available 
under this Diagnostic Code.  Accordingly, an evaluation in 
excess of 20 percent is not warranted under Diagnostic Code 
5203.

Under Diagnostic Code 5201, limitation of motion of the major 
arm at shoulder level warrants a 20 percent evaluation, 
limitation of motion of the major arm midway between the side 
and shoulder level warrants a 30 percent evaluation, and 
limitation of motion of the major arm to 25 degrees from the 
side warrants a 40 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  The normal range of motion of 
a shoulder is from 0 degrees to 180 degrees on forward 
flexion and abduction, with shoulder level existing at 90 
degrees, and from 0 degrees to 90 degrees on external and 
internal rotation.  38 C.F.R. § 4.71, Plate I (2007).

The medical evidence of record shows that the veteran's right 
shoulder disability is manifested by pain, weakness, 
fatigability, and limitation of motion to, at most, 140 
degrees of forward flexion and 120 degrees of abduction.  The 
medical evidence of record does not show that the veteran's 
right arm has ever been limited in motion to below shoulder 
level.  Accordingly, an initial evaluation in excess of 20 
percent is not warranted for the veteran's right shoulder 
disability under Diagnostic Code 5201.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  

The veteran has reported right shoulder pain on use, a 
contention which is substantiated by the medical evidence of 
record.  However, the March 2008 VA joints examination report 
specifically took pain and increased limitation of motion on 
repetitive use into account when determining the degree of 
limitation of motion present.  Accordingly, the medical 
evidence of record does not show that the veteran experiences 
right shoulder pain which causes additional limitation of 
motion beyond that contemplated by the currently assigned 20 
percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2007); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board has considered rating the veteran's service-
connected right shoulder disability under all appropriate 
diagnostic.  However, the medical evidence of record does not 
demonstrate that the veteran has ever had favorable or 
unfavorable ankylosis, malunion of the humerus with marked 
deformity, recurrent dislocation of the shoulder, fibrous 
union of the humerus, nonunion of the humerus, or loss of the 
head of the humerus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5202 (2007).  Accordingly, a rating in excess of 20 
percent is not warranted for the veteran's right shoulder 
disability under these diagnostic codes.

As these issues deal with the ratings assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned evaluation reflects, at 
most, the degree of impairment shown throughout the entire 
period on appeal, there is no basis for staged ratings with 
respect to this claim.

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2007).  Marked interference of 
employment has not been shown and there is no indication in 
the record that the schedular evaluations are inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to the disability at issue.  The veteran has not required 
frequent hospitalization for his service-connected right 
shoulder disability, and the reported manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  Accordingly, an extraschedular 
evaluation is not warranted for the veteran's right shoulder 
disability.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for 
higher initial evaluations, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49; see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).


ORDER

An initial evaluation in excess of 20 percent for right 
shoulder bursitis with clavicle fracture is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


